United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Louisville, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0932
Issued: March 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from a February 15, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the February 15, 2018 decision, appellant submitted additional evidence on appeal.
However, the Board’s Rules of Procedure provides: “the Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally related
to the accepted December 31, 2017 employment incident.
FACTUAL HISTORY
On January 2, 2018 appellant, then a 27-year-old maintenance worker, filed a traumatic
injury claim (Form CA-1) alleging that on December 31, 2017, he sustained a large knot on the
left side of his head and experienced soreness in his shoulder due to a motor vehicle accident
(MVA) while in the performance of duty. On the claim form a supervisor noted that appellant was
on a Hurricane Maria debris mission and acknowledged that he was in the performance of duty at
the time of the MVA.
An attached incident report indicated that the accident was work related. It noted that
appellant was traveling in his government-rented vehicle to a hotel to check in and was moving
slowly through a six-lane intersection which had a non-functional traffic signal when a vehicle in
the opposing lanes proceeded through the intersection at a high rate of speed, striking appellant’s
vehicle on the passenger’s side and causing it to roll over.
In an incident form report dated December 31, 2017, it was noted that Dr. Lloyd Santiago
Rodriguez, who practices family medicine, diagnosed a head contusion status-post a motor vehicle
incident and recommended rest and no physical activity for 24 to 48 hours and advised that
appellant should follow up for neurological deficit symptoms. The incident report also cleared
appellant to drive after 24 hours.
By development letter dated January 12, 2018, OWCP advised appellant that the evidence
of record was insufficient to support his claim. It informed him that he needed to submit a
physician’s opinion with a medical explanation as to how the December 31, 2017 incident resulted
in the diagnosed condition. OWCP afforded appellant 30 days to submit the requested medical
information. Appellant submitted no additional evidence within the allotted time.
By decision dated February 15, 2018, OWCP denied appellant’s claim. It found that,
although the evidence of record supported that the December 31, 2017 employment incident
occurred as alleged, the medical evidence submitted was insufficient to establish a medical
condition caused by the December 31, 2017 employment incident. OWCP concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra note 1.

2

limitation period of FECA, that an injury4 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence, in the form of medical evidence, to establish that the employment
incident caused a personal injury.7 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.8
Rationalized medical opinion evidence is medical evidence that includes a physician’s rationalized
opinion on whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury due to
the December 31, 2017 employment incident.
In his December 31, 2017 incident form report, Dr. Rodriguez diagnosed a head contusion
status-post a motor vehicle incident. As this is an incident report and not a medical report, it does
not constitute medical evidence and therefore lacks probative value on the issue of casual
relationship.11 The record contains no other medical evidence.
The issue of a causal relationship between a claimant’s claimed conditions and a workrelated incident is a medical question that must be established by probative medical opinion from
4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
5

D.J., Docket No. 19-1301, issued January 29, 2020; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Id.

7

F.H., Docket No. 18-0869 (issued January 29, 2020); John J. Carlone 41 ECAB 354 (1989).

8

T.H., Docket No. 19-0599 (issued January 28, 2020); Robert G. Morris, 48 ECAB 238 (1996).

9

K.C., Docket No. 18-0529 (issued January 21, 2020); Victor J. Woodhams, 41 ECAB 345 (1989).

10

Supra note 5.

11

See C.S., Docket No. 12-1169 (issued November 5, 2012).

3

a physician.12 The Board finds that the medical evidence appellant submitted does not constitute
rationalized medical evidence sufficient to establish causal relationship between the December 31,
2017 work incident and any diagnosed condition.13 Accordingly, the Board finds that he has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the December 31, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

K.C., supra note 9.

13

See L.C., Docket No. 19-1301 (issued January 29, 2020).

4

